Citation Nr: 0732642	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  99-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating prior to May 8, 1998 
for the service-connected residuals of a stress fracture of 
the left medial tibial plateau.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
temporomandibular joint dysfunction (TMJ), to include as 
secondary to in-service molar extractions.  

3.  Entitlement to service connection for TMJ, to include as 
secondary to in-service molar extraction.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
sinusitis.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for chronic lumbar 
spine pain with generalized myoneuralgia claimed as a low 
back condition) to include as secondary to the service-
connected residuals of a stress fracture of the left medial 
tibial plateau.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1994 to August 
1996.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a July 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida; August 2004 and September 
2004 rating decisions issued by the Waco, Texas RO; and a 
June 2006 rating decision issued by the Fargo, North Dakota 
RO.  The veteran has most recently relocated to California, 
and jurisdiction of the claims file has been transferred to 
the Los Angeles, California RO.  

The July 1998 rating decision denied an increased 
(compensable) rating for the service-connected residuals of a 
stress fracture of the left medial tibial plateau (also 
referred to as "a left knee disability"), and denied 
service connection for sinusitis, based on a finding that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for sinusitis.  
The veteran appealed the July 1998 rating determination to 
the Board.  In a December 2000 Decision/Remand, the Board 
reopened the previously denied claim of service connection 
for sinusitis and remanded the reopened claim along with the 
issue of entitlement to a compensable rating for the service-
connected left medial tibial plateau.  

On remand, the RO issued a rating decision in November 2002 
that increased the noncompensable rating to 10 percent for 
the service-connected residuals of the left medial tibial 
plateau, effective from May 8, 1998.  In March 2004, the RO 
issued another rating decision which further increased the 
rating for the service-connected residuals of the left medial 
tibial plateau to 20 percent, effective from June 9, 2003.  
As those increased awards do not represent a complete grant 
of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In a March 2005 decision, the Board denied an increased 
rating in excess of 10 percent for the service-connected 
residuals of the left medial tibial plateau for the period 
from May 8, 1998 to May 30, 2002; granted an increased rating 
to 20 percent for the service-connected residuals of a left 
medial tibial plateau from May 31, 2002 through June 8, 2003; 
and denied a rating in excess of 20 percent for the period 
beginning on June 9, 2003.  

In addition, the March 2005 Board decision also denied 
service connection for sinusitis and TMJ.  

The veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
his claims were pending at the Court, the veteran's private 
attorney and the VA Office of General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
readjudication, but only as to the issue of entitlement to a 
compensable rating prior to May 8, 1998, for the service-
connected residuals of a left medial tibial plateau.  The 
Joint Motion specifically indicated that the veteran was not 
appealing any other issue addressed in the March 2005 Board 
decision.  In a March 2006 Order, the Court granted the Joint 
Motion for remand with regard to the issue of entitlement to 
a compensable rating prior to May 8, 1998 for the service-
connected residuals of a left medial tibial plateau, and 
dismissed all other issues on appeal.  The case was returned 
to the Board.  

Meanwhile, August 2004 and September 2004 rating decisions 
denied service connection for hearing loss and tinnitus.  The 
veteran submitted a timely notice of disagreement (NOD) with 
that determination in March 2005.  The RO issued a statement 
of the case (SOC) in December 2006 and the veteran's VA Form 
9, substantive appeal was received at the RO in February 
2007.  

The June 2006 rating decision denied service connection for a 
back disability, hearing loss, tinnitus, TMJ, and sinusitis.  
It is apparent that the RO must have reopened the veteran's 
previously denied claims of service connection for TMJ and 
sinusitis, as evidenced by the December 2006 SOC.  However, 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  In this case, the Board also reopens the claims, as 
noted below; however, since the RO has already had an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety, a decision by the Board on the merits of the 
veteran's claim of entitlement to service connection for TMJ 
at this juncture is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)

The issue of service connection for a lumbar spine disability 
and the reopened issue of service connection for sinusitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for an increased (compensable) rating 
for the service-connected residuals of a stress fracture, 
left medial tibial plateau was received at the RO on May 8, 
1998, and it is not factually ascertainable that an increased 
(compensable) rating was warranted prior to that date.

2.  In a March 2005 decision, the Board denied the veteran's 
claims of service connection for sinusitis and TMJ.  These 
issues were subsequently dismissed by the Court of Appeals 
for Veterans Claims (Court) in March 2006.

3.  Evidence submitted since the Board's March 2005 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims of service connection for 
sinusitis and TMJ.

4.  The medical evidence of record does not establish that 
TMJ was first manifest during service, or that it is related 
to any disease or injury incurred in or aggravated by 
service.  

5.  There is no etiological relationship between any current 
hearing loss and/or tinnitus and the veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 8, 
1998, for the assignment of an increased (compensable) rating 
for the service-connected residuals of a stress fracture of 
the left medial tibial plateau, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.71a, Diagnostic Code 
5262 (2007).

2.  The March 2005 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2007).

3.  New and material evidence has been received since the 
Board's March 2005 decision which denied service connection 
for sinusitis and TMJ, and the claims are reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).

4.  TMJ was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § § 3.303, 3.304 (2007).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 3.307, 3.309 (2007).

6.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the application to 
reopen the previously denied claims in this case are reopened 
by the Board; thus, any defect in this regard results in 
harmless error.  

With regard to the claims of service connection, the RO 
provided the appellant pre-adjudication notice by letters 
dated in June 2001, March 2002, April 2003, January 2004, 
January 2006 and February 2006.

With regard to the increased rating/earlier effective date 
claim, the RO provided the appellant with initial notice in 
March 2002, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2004 rating decision 
and a March 2005 Board decision, following the provision of 
notice.  The veteran was thereafter provided with a 
subsequent duty-to-assist letter in February 2006.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notifications did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, a letter was sent to the veteran in March 
2006 that specifically explained how effective dates and 
disability ratings are assigned.  The veteran has not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Effective Dates for Increased Ratings

In this case, service connection was established for 
residuals of a stress fracture at the left medial tibial 
plateau (left knee) pursuant to a July 1997 rating decision, 
which assigned an initial noncompensable rating, effective 
from August 9, 1996.  The veteran submitted correspondence to 
the RO in August 1997 indicating his disagreement with VA's 
decision and requested to appeal.  In response, the RO sent 
correspondence to the veteran in April 1998 that explained 
that the veteran's August 1997 correspondence did not 
constitute a Notice of Disagreement (NOD) because it did not 
specifically indicate which determinations with which he 
disagreed.  The RO requested that the veteran to specifically 
identify the determinations with which he disagreed if he 
wished to appeal the August 1997 rating decision.  Instead of 
responding to that request, the veteran filed a new claim for 
an increased (compensable) rating for the service-connected 
residuals of a stress fracture of the left medial tibial 
plateau in May 1998.  

In a July 1998 rating decision, the RO denied the veteran's 
claim for increase.  The veteran appealed that determination.  
In December 2000, the Board remanded the matter for 
additional development.  Before the case was returned to the 
Board, the RO issued a rating decision in November 2002 which 
increased the noncompensable rating for the service-connected 
residuals of a stress fracture of the left medial tibial 
plateau to 10 percent, effective from May 8, 1998.  The RO 
issued a subsequent rating decision in March 2004 which 
further increased the rating for the service-connected 
residuals of a stress fracture of the left tibial medial 
plateau to 20 percent, effective from June 9, 2003.  The case 
was thereafter returned to the Board for further appellate 
review.  

In a March 2005 decision, the Board determined that a rating 
in excess of 10 percent was not warranted for the service-
connected residuals of a stress fracture of the left medial 
tibial plateau for the period from May 8, 1998 to May 30, 
2002; granted an increased rating to 20 percent for the 
service-connected residuals of a left medial tibial plateau 
from May 31, 2002 through June 8, 2003; and denied a rating 
in excess of 20 percent for the period beginning on June 9, 
2003.  

The veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
his claims were pending at the Court, the veteran's private 
attorney and the VA Office of General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
readjudication, but only as to the issue of entitlement to a 
compensable rating prior to May 8, 1998, for the service-
connected residuals of a left medial tibial plateau.  In a 
March 2006 Order, the Court granted the Joint Motion for 
remand with regard to the issue of entitlement to a 
compensable rating prior to May 8, 1998 for the service-
connected residuals of a left medial tibial plateau, and the 
case was returned to the Board.  

Thus, the only issue remaining with regard to the claim for 
increase is whether a compensable rating is warranted for the 
period prior to May 8, 1998; or, stated differently, whether 
the veteran is entitlement to an effective date prior to May 
8, 1998, for the assignment of an increased rating (to 10 
percent) for the service-connected residuals of a stress 
fracture of the left medial tibial plateau.  

As noted in the Joint Motion, the claim for increase was 
received at the RO in May 1998, and the 10 percent rating was 
ultimately granted, with an effective date of May 1998, the 
date of the RO's receipt of the veteran's claim for increase.  
The Board in its March 2005 decision did not, however, 
consider whether a compensable rating was warranted prior to 
May 8, 1998.  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim shall be 
the effective date.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board reviews the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 
520 (1997) (also holding that for effective date purposes, 
the claim must be the application on the basis of which the 
rating was awarded); Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application.").

The failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999).  However, the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  Generally, the date of receipt of a claim is the 
date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).

No communication was received from the veteran between the 
RO's issuance of the April 1998 correspondence requesting the 
veteran to indicate specifically as to which determinations 
of the July 1997 rating decision he disagreed, and May 8, 
1998, the date on which the RO received the veteran's claim 
from which the present appeal arises.  Pursuant to a March 
2005 Board decision, a 10 percent rating was assigned, 
effective from May 8, 1998, the date of the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  The rating 
schedule also provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The RO evaluated the veteran's disorder under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under this 
section, a 10 percent evaluation is assigned for malunion of 
the tibia and fibula, with slight knee or ankle disability.  
A 20 percent evaluation contemplates moderate knee or ankle 
disability, while a 30 percent evaluation is in order in 
cases of marked knee or ankle disability.  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Under 
VAOPGCPREC 23-97 (July 1, 1997), separate evaluations are 
assigned for arthritis and instability.  See also VAOPGCPREC 
9-98 (August 14, 1998).  

The claims folder reveals that the veteran was afforded a VA 
examination in June 1997, in conjunction with his original 
claim of service connection for residuals of a stress 
fracture of the left medial tibial plateau, which was filed 
in August 1996.  According to the June 1997 VA examination 
report, there was no swelling, tenderness, deformity, 
limitation of motion, abnormal mobility, or apparent 
dysfunction of the left knee.  X-rays of the left knee 
revealed an increased soft tissue density in the 
suprapatellar region, possibly representing a small joint 
effusion.  The diagnosis was a residual fracture of the left 
tibia, with x-ray evidence of soft tissue disease but no 
degenerative joint disease.  In light of these findings, a 
zero percent (noncompensable) evaluation was assigned, 
effective from August 1996.  That decision became final.  

A May 1998 VA treatment record contains a notation of 
degenerative joint disease of the left knee, although it is 
not clear that this diagnosis was based on x-ray evidence 
because a recommendation for x-rays is indicated in the 
treatment record, but no x-ray report is of record.  The 
veteran was subsequently treated for left knee pain and 
slight limping in June 1999, although no evidence of 
swelling, redness, instability, limitation of motion, or 
tenderness to palpation was noted.  An evaluation for left 
knee pain in March 2001 revealed no erythema, swelling, or 
instability, while a May 2001 evaluation was noted to be 
negative for effusion and crepitus.  The veteran was also 
treated for chronic left knee pain in January 2002, but an 
orthopedic examination was noted to be within normal limits 
at that time.

Based on this evidence, it is not factually ascertainable 
that the veteran's left knee disability underwent an increase 
in severity during the one-year period preceding the RO's 
receipt of the veteran's claim for increase, received in May 
1998.  

Although the June 1997 VA examination report is dated during 
the year prior to the date on which the veteran filed his 
claim for increase, this evidence does not serve to establish 
a factually ascertainable compensable disability.  

In short, the evidence supports a 10 percent evaluation for 
the veteran's residuals of a stress fracture of the left 
medial tibial plateau for the period beginning on May 8, 
1998, and no earlier.  

The veteran essentially argues that his service-connected 
residuals of a left knee pain has been at least 10 percent 
disabling long before he filed his claim for increase in May 
1998.  Although the veteran may genuinely and sincerely 
believe that his service-connected residuals of a stress 
fracture of the left medial tibial plateau was at least 10 
percent disabling long before May 1998, he is not a licensed 
medical practitioner and is not competent to offer medical 
opinions as to the extent of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no evidence 
dated within the year prior to the date of claim which could 
serve as a basis for a compensable rating, and there is no 
formal claim for increase between the time of the last final 
denial and the May 8, 1998 claim.  Thus, there is no basis on 
which to assign an earlier effective date, and an earlier 
effective date is not warranted.

III.  New and Material Evidence

In a March 2005 decision, the Board denied service connection 
for chronic sinusitis and TMJ.  The basis of the denials was 
that there was no medical evidence of chronic sinusitis or 
TMJ during service or within the year following discharge 
from service, and there was no nexus between any current 
sinusitis disability and/or TMJ and service.  The veteran did 
not appeal that portion of the March 2005 decision to the 
Court.  

Currently, the appellant contends that his in-service wisdom 
teeth removal caused, or at least aggravated, his TMJ.  
Similarly, the veteran argues that he has a current chronic 
sinusitis problem that began during service. 

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
Board determined that the veteran did not have chronic 
sinusitis or TMJ that began during service, or was otherwise 
related to service.  

Since the prior final decision, evidence has been added to 
the claims file, including opinions from private doctors.  

A September 2005 opinion notes that the veteran reported 
onset of grinding his teeth upon having his 3rd molars 
removed during service.  The dentist further noted that 
timing of the veteran's TMJ problems beginning subsequent to 
his in-service teeth removal "seems to hint at some 
connection between the two."  In February 2007, this dentist 
submitted a memorandum opining that it was entirely possible 
for the veteran's TMJ complex to have been affected by the 
oral surgical procedure during service in November 1994.

An October 2006 memorandum from a private doctor noted that 
the veteran's VA records indicated that the veteran was 
diagnosed with sinusitis during service, and she further 
indicated that the veteran was presently suffering from 
similar symptoms.  

This evidence cures the prior evidentiary defects; thus, the 
additional evidence submitted since the Board's March 2005 
decision bears directly and substantially upon the specific 
matter under consideration, and by itself or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the claims.  

IV.  Service Connection

The veteran asserts that service connection is warranted for 
TMJ, hearing loss and tinnitus.  The veteran has consistently 
maintained that these disabilities began during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


TMJ

In this case, the service medical records are negative for 
complaints, finding or diagnosis of TMJ.  Likewise, the post-
service medical records do not show complaints, findings or 
diagnosis of TMJ until November 2002, many years after 
discharge from service.  

The service medial records do reflect that the veteran had 
three wisdom teeth removed during service in November 1994.  
He had dull pain and minimal swelling around the site of 
tooth #32 soon after the extraction, but his pain was noted 
to have almost totally subsided four days later.  No TMJ 
dysfunction was noted in conjunction with this treatment.  
Subsequent to service, TMJ dysfunction was first indicated in 
a November 2002 private treatment record.  The treating 
doctor did not provide any opinion as to the etiology of this 
disorder.  

As noted above, the veteran's private dentist indicated in 
September 2005 and again in February 2007 that a link between 
the veteran's in-service oral surgery and his current TMJ was 
entirely possible given the veteran's report that the onset 
of the TMJ coincided with the November 1994 oral surgery.  
Although the credibility of the veteran and the dentist is 
presumed for purposes of reopening a previously denied claim, 
this dentist's opinion is speculative and does not provide 
competent evidence of a nexus between the veteran's in-
service oral surgery and his TMJ.  

The private dentist based his opinion solely on the veteran's 
self-reported history that his TMJ symptoms began coincident 
with the November 1994 in-service oral surgery.  Although the 
veteran reported to the examiner that he had suffered from 
TMJ since service, there is no independent medical opinion 
definitively providing the date of onset and/or etiology of 
the veteran's TMJ.  Rather, the veteran's own rendition of 
his history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  The recorded histories in medical 
reports and opinions, therefore, do not constitute competent 
evidence of a nexus between the veteran's current TMJ and 
service.  In other words, the mere transcription of the 
veteran's reported medical history does not transform the 
information in to competent medical evidence merely because 
the transcriber happens to be a medical professional.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  

Moreover, there is no evidence of record that provides any 
objective evidence to suggest that the veteran's in-service 
molar extraction is in any way related to the TMJ.  Although 
the veteran is competent to state that his jaw was sore 
during service, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005).  In this case, the veteran 
is not competent to provide an opinion as to whether the jaw 
soreness he allegedly experienced during service was the 
onset of his currently diagnosed TMJ.  As previously 
observed, the service medical records are entirely negative 
for findings or complaints of TMJ or any permanent residuals 
associated with the in-service molar extraction.

In sum, there is no competent medical nexus between the 
veteran's TMJ and active military service.  The preponderance 
of the evidence is against the claim of service connection 
for TMJ; there is no doubt to be resolved; and service 
connection for TMJ is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Hearing Loss & Tinnitus

In this case, the service medical records are negative for 
complaints, finding or diagnosis of hearing loss and/or 
tinnitus.  Likewise, the post-service medical records do not 
show complaints, findings or diagnosis of hearing loss and/or 
tinnitus until many years after separation from service.  

A VA examination n July 2004 noted a current diagnosis of 
hearing loss.  More specifically, audiometric testing in the 
right ear revealed mild to moderate sensorineural hearing 
loss between 2000-8000 Hz, and the testing of the left ear 
revealed mild to moderate sensorineural hearing loss from 
1000-8000 Hz.  The veteran reported to the examiner that he 
was exposed to military noise from a combination of firing on 
the rifle range, working around buses while processing 
recruits for basic training, and while loading supplies on 
airplanes on the flight line.  

The veteran denied significant non-military noise exposure.  
The veteran reported that his hearing began to deteriorate in 
1994, and he had a six-year history of constant tinnitus that 
tended to keep him up at night.  

The examiner opined, based on a review of the claims file, 
that the veteran's bilateral high frequency sensorineural 
hearing loss and tinnitus were not incurred during active 
service.  The examiner noted that the service medical records 
were negative for hearing loss and tinnitus, and the veteran 
has had a significant decline in audiometric thresholds 
subsequent to separation from service.  Therefore, the 
examiner opined that it was less likely than not that the 
veteran's current hearing loss and tinnitus were related to 
military noise exposure/acoustic trauma.  

There is no opinion to the contrary.  There is no evidence of 
record, other than the appellant's contentions, that his 
current hearing loss and tinnitus are related to any disease 
or injury incurred in or aggravated by service.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus; there is no 
doubt to be resolved; and service connection for hearing loss 
and tinnitus is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  



ORDER

A compensable rating prior to May 8, 1998 for the service-
connected residuals of a stress fracture of the left medial 
tibial plateau is denied.  

The application to reopen the issue of service-connection for 
TMJ is granted, and to that extent only, the appeal is 
allowed.  

Service connection for TMJ is denied.  

The application to reopen the issue of service connection for 
sinusitis is granted, and to that extent only, the appeal is 
allowed.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied. 


REMAND

Additional development is necessary with regard to the issues 
of service connection for sinusitis and a back disability.  

During service, in March 1994, the veteran was treated for 
right nasal purulence and reported a prior history of 
sinusitis or allergic problems.  The assessment was acute 
sinusitis.  The veteran was also treated for sinusitis and an 
upper respiratory infection in May 1994.  Following service, 
the veteran was noted to have an upper respiratory infection 
in February 1997, following complaints of head congestion.  
X-rays performed in conjunction with a June 1997 VA 
examination showed clear paranasal sinuses.  The examination 
revealed no sinus tenderness, nasal obstruction, discharge, 
or evidence of structural defects, and the examiner diagnosed 
a history of sinusitis without x-ray evidence of disease.  
The veteran also underwent a VA upper respiratory examination 
in May 2002, and a CT scan performed in conjunction with the 
examination was within normal limits.  The examiner, who 
reviewed the claims file, found evidence of mild allergic 
rhinitis but not sinusitis.  Rather, the examiner concluded 
that there was "nothing in the veteran's C-file record or his 
history or even his current examination to indicate the onset 
or progression of sinusitis while on active duty."

However, in an October 2006 memorandum, the veteran's private 
doctor indicated that the veteran currently had sinus 
symptoms similar to those from which he suffered during 
service, based upon a review of the veteran's service medical 
records.  Although the private doctor noted the veteran's 
current symptoms, she failed to indicate whether she 
conducted a medical evaluation, or whether the veteran had a 
current chronic sinusitis disability.  In light of the 
private doctor's observations, the veteran should be re-
examined to determine if he has a chronic sinusitis 
disability.  All pertinent treatment records should be 
obtained and associated with the claims file.  

The veteran also asserts that he has a current back 
disability that is secondary to the service-connected left 
and right knee disabilities.  In a November 2005 memorandum, 
the veteran's private chiropractor noted that the veteran 
presented to her office complaining of low back pain.  Upon 
physical examination, the veteran demonstrated vertebral 
misalignment and muscle spasm.  The chiropractor indicated 
that she explained to the veteran that his chronic knee 
condition could have contributed to his low back condition.  

At VA examination in April 2006, the veteran reported that he 
injured his back from falls that were caused by severe knee 
pain.  X-rays of the lumbar spine revealed normal alignment, 
normal intervertebral disc spaces, pedicles and lumbar 
articular facets.  Bone density and trabecular pattern were 
normal without erosions, or other bony lesions.  The x-ray 
impression was a negative lumbar spine.  The impression on 
examination was chronic lumbar spine pain, with generalized 
myoneuralgia, likely not related to his service-connected 
stress fractures, but may be some other inflammatory process 
of unknown etiology.  

In sum, the evidence does not show that the veteran's 
service-connected right and left knee disabilities caused the 
veteran's back problems, but the memo from the private 
chiropractor does suggest that the veteran's service-
connected left and right knee disabilities may aggravate the 
low back condition.  

The term "disability" as used in 38 U.S.C.A. § 1110, refers 
to impairment of earning capacity, and such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Thus, on remand, the veteran should be afforded another VA 
examination to resolve the issue of aggravation in light of 
the Allen case.  In other words, the RO must consider whether 
the veteran's back disability was aggravated by the veteran's 
service-connected left and right knee disabilities, and if 
so, the level of disability attributable to aggravation must 
be determined.  In order to answer these questions, a VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all pertinent private and VA 
treatment records and private records 
relevant to the claims of service 
connection for a back disability and a 
chronic sinusitis disability, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of any 
current back disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed back disability.  The examiner 
should first identify what back 
disorder(s) are currently present, and 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current back 
disorder had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the service medical records, 
private medical records, and VA records, 
as well as any additional pertinent 
medical evidence that is obtained and 
associated with the claims file 
subsequent to this remand.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  
If the examiner determines that the 
veteran's back disability was not 
incurred during service, or was not 
caused by the service-connected left and 
right knee disabilities, then a 
determination should be made as to 
whether the veteran's service-connected 
left and right knee disabilities 
aggravate the veteran's back disability, 
and if so, what percent is attributable 
to the aggravation.  A complete rationale 
for all opinions expressed is requested.  

3.  Schedule the veteran for a VA 
otolaryngology examination to determine 
the current nature and likely etiology of 
any chronic sinusitis disability.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physician for 
review in conjunction with the 
examination.  Importantly, the examiner 
should address whether the veteran has a 
current chronic sinusitis disability, 
even if he is non-symptomatic at the 
examination.  If the examiner determines 
that the veteran has a chronic sinusitis 
disorder, then the examiner should opine 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current chronic sinusitis 
disorder had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the service medical records, 
private medical records, and VA records, 
as well as any additional pertinent 
medical evidence that is obtained and 
associated with the claims file 
subsequent to this remand.  A complete 
rationale for all opinions expressed is 
requested.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


